Citation Nr: 0726205	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  05-13 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 40 percent for low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1987 to March 
1988 and from August 1989 to August 1993.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 2004 rating decision of the Winston-Salem, North 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

During the course of the appeal, the veteran was granted an 
increased rating of 40 percent for her low back disability in 
the March 2005 statement of the case, effective June 17, 
2003, the date her claim for an increased rating was 
received.  Pursuant to AB v. Brown, 6 Vet. App. 35 (1993), 
the veteran is presumed to be seeking the maximum benefit 
allowed by law.  Consequently, although the RO increased the 
veteran's disability rating, the claim for a higher rating 
remains in controversy because less than the maximum benefit 
has been awarded.

Also, in May 2006, the veteran was issued a Statement of the 
Case on the issue of entitlement to a total disability 
evaluation based upon individual unemployability (TDIU).  She 
has not responded to this issuance to date, and this matter 
is thus not before the Board on appeal.


FINDINGS OF FACT

1.  The veteran's low back disability has been manifested by 
severe limitation of motion; it has not caused unfavorable 
ankylosis of the entire thoracolumbar spine.

2.  The veteran has not experienced incapacitating episodes 
necessitating bedrest prescribed by a physician totaling at 
least 6 weeks during a 12-month period. 




CONCLUSION OF LAW

The criteria for a disability rating in excess of 40 percent 
for the veteran's low back disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 4.14, 
4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243, § 4.124a, 
Diagnostic Code 8520 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, and the 
pertinent implementing regulation, codified at 38 C.F.R. § 
3.159, provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that she should submit all pertinent evidence in her 
possession, by letter mailed in September 2005, prior to its 
initial adjudication of the claim.  In addition, she was 
provided appropriate notice concerning the effective-date and 
disability-evaluation elements of her claim in a letter 
mailed in March 2006.  

The record also reflects that the veteran has been afforded 
appropriate VA examinations and that the originating agency 
has obtained the veteran's service medical records and post-
service treatment records.  Neither the veteran nor her 
representative has identified any outstanding evidence that 
could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.  The Board is satisfied 
that VA has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim in May 
2006.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency have been cured by subsequent action and 
are non-prejudicial to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (any error in VCAA 
notification should be presumed prejudicial, and VA has the 
burden of rebutting this presumption).

Accordingly, the Board will address the merits of the 
veteran's claim.


Factual Background

In a February 1994 rating decision, the veteran was granted 
service connection for her low back disability and assigned a 
10 percent disability rating, effective August 7, 1993.  As 
noted above, in the March 2005 statement of the case, an 
increased rating of 40 percent was granted, effective June 
17, 2003, the date her claim for an increased rating was 
received.

Outpatient treatment records from the VA Medical Center 
(VAMC) show that in July 2002 the veteran complained of 
having constant pain in her spine.  Range of motion was 
reportedly decreased to 75 degrees of flexion.  Minimal 
extension and fair lateral flexion were noted.  X-rays showed 
a normal lumbar spine.  In August 2002 the veteran reported 
increased pain in her back following a motor vehicle 
accident.  A year later, in August 2003, range of motion was 
found to be further limited with flexion measured to 15 
degrees and extension to 10 degrees.

The veteran was provided her first VA examination in July 
2003.  She reported having low back pain since she initially 
sprained her back in the 1980s, and had noticed the pain 
worsening in recent months.  She stated that the pain was 
constant without specific flare-ups.  She also stated that 
she had been unemployed since January 2001 due to her back 
pain and that her condition severely interfered with her 
daily activities.  Examination of the spine showed pain in 
all of the paraspinal lumbar muscle areas radiating upward to 
the neck with an exaggeration of the spinal curve posture.  
Flexion was measured to 40 degrees, with extension to 20 
degrees, lateral flexion to 20 degrees, and rotation to 25 
degrees bilaterally.  The examiner noted that a neurological 
examination was not conducted.  The diagnosis was lumbar 
strain with severe loss of motion and pain.  

Private medical treatment records show that during an August 
2003 physical examination, the veteran's back was 
unremarkable except for decreased range of motion that was 
quite significant in flexion and extension.  The impression 
was low back pain with limitation of motion, as well as right 
lower extremity pain reminiscent of a radiculopathy.  A 
September 2003 MRI showed a recurrent central disc herniation 
at the L5-S1 portion of her spine.  The veteran underwent 
epidural steroid injections for pain treatment.  She was also 
provided a functional capacity evaluation in September 2003.  
At that time, flexion was measured to 10 degrees with 
extension to 5 degrees.  Rotation and side bending were 
measured to 10 degrees on the right and 25 degrees on left.  
The examiner concluded that she was capable of performing 
light exertional duties, but could not stand or sit for more 
than 30 minutes at a time.  In November 2003, the veteran 
underwent a discectomy to treat her recurrent disc 
herniation.

An April 2004 MRI conducted by the veteran's private 
physician showed mild disc space narrowing at the L5-S1 and 
evidence of disc herniation and bulging.  In May 2004 she 
underwent another discectomy.  Additional VAMC treatment 
records show that in January 2005 the veteran was a full-time 
student at a community college and while she was having back 
muscle spasms, she reported that her pain had decreased since 
her surgery.  

A second VA examination was provided to the veteran in 
September 2004.  She stated that she was unable to work since 
her back surgery a year prior and that repetitive motions of 
her back caused flare-ups.  She also reported that the pain 
"may radiate down the legs."  Upon physical examination, 
the veteran was found to have a painful gait and a slightly 
stooped posture.  Range of motion measurements showed forward 
flexion to 20 degrees, extension to 0 degrees, right and left 
lateral flexion to 5 degrees, and right left lateral rotation 
to 10 degrees.  The examiner noted that range of motion was 
limited by pain, fatigue, weakness, and lack of endurance.  
The veteran was found to be unemployable due to her back 
condition, although it was further noted that she could do 
"minimal sedentary household duties."  X-rays showed mild 
joint space narrowing.  The diagnosis was spondylolisthesis 
of the lumbar spine.

Based on the right lower extremity findings from August 2003, 
the RO, in a March 2005 rating decision, granted service 
connection for radiculopathy of the right lower extremity, 
with a 10 percent evaluation assigned under 38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 as of September 2003.  The 
veteran has not initiated an appeal of this rating, and it is 
not presently at issue on appeal.

The veteran's most recent VA orthopedic examination was 
conducted in April 2006.  She stated that she had constant 
moderate pain across the lumbar area and the right sacral 
with radiation to her right leg.  One to two days a month she 
would experience flare-ups of pain that resulted in her not 
being able to bend over all the way.  The veteran stated that 
she had not experienced any incapacitating episodes within 
the past 12 months.  She was not currently employed and 
stated that her last job was in 2002.  

Upon physical examination, posture and gait were normal with 
no abnormal spinal curvatures and no ankylosis.  The examiner 
noted that the veteran had moderate pain upon range of motion 
testing.  Flexion was to 35 degrees, extension was to 16 
degrees, left and right lateral flexion were to 18 degrees, 
and left and right lateral rotation were to 25 degrees, all 
with pain at the endpoint.  There was no additional 
limitation of motion on repetitive use due to pain, fatigue, 
weakness, or lack of endurance.  As to associated symptoms, 
the examiner related all neurological symptoms to the right 
lower extremity, noting that the "right leg seems weaker."  

The examiner rendered a diagnosis of lumbar strain and 
degenerative disc disease, operated, with right lower 
extremity radiculopathy.  With respect to employment, the 
examiner found that the veteran would not be able to sit or 
stand for more than 30 minutes and that she would be unable 
to perform physical labor and her ability to perform 
sedentary labor would be impaired.  The diagnosis was lumbar 
strain and degenerative disc disease.  In terms of specific 
daily activities, the examiner noted a moderate effect on 
exercise; mild effects on bathing, dressing, and toileting; 
and no effect on grooming.

The veteran also underwent a VA neurological examination.  
This examination largely concerned the veteran's complaints 
of right lower extremity symptomatology, and, as noted above, 
this disability has been addressed separately by the RO and 
is not presently before the Board on appeal.  The examination 
revealed reflexes at the biceps, triceps, brachioradialis, 
knee and ankle to be present, but all hypoactive.  Babinski 
signs were absent.  Trace figures were interpreted slowly in 
all four extremities.  Vibration was adequate in the lower 
extremities, and joint sense was normal in the toes.  The 
examiner diagnosed low back aches for 18 to 20 years, 
postoperative with some limitation of lumbar range of motion, 
modest sensory losses in the feet, and generalized 
hyporeflexia.  Spinal disc arthropathy was also noted, and 
the examiner noted that the range of motion was primarily 
limited by pain.


Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code(s) for the specific joint(s) 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  

During the pendency of this claim, the criteria for 
evaluating disabilities of the spine were revised.

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
based on incapacitating episodes, and such is assigned when 
there are incapacitating episodes having a total duration of 
at least six weeks during the past 12 months.  A 40 percent 
evaluation is assigned for incapacitating episodes having a 
total duration of at least 4 weeks, but less than 6 weeks, 
during the past 12 months.

Note 1 provides that for the purposes of evaluations under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurological manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurological disabilities 
separately using evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate, and a 40 percent evaluation if it is 
severe.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2006) are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is at a favorable angle or a 50 percent 
evaluation if it is at an unfavorable angle.  38 C.F.R. § 
4.71a, Diagnostic Code 5289 (2003).

Under the criteria effective September 26, 2003, vertebral 
fracture or dislocation, cervical strain, and degenerative 
arthritis of the spine are to be evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Codes 5237 
and 5242 (2006).  Intervertebral disc syndrome will be 
evaluated under the general formula for rating diseases and 
injuries of the spine or under the formula for rating 
intervertebral disc syndrome based on incapacitating episodes 
(outlined above), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine to 
30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine 
and a 100 percent evaluation is warranted for unfavorable 
ankylosis of the entire spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 140 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

With respect to limitation of motion, the Board notes that 
the veteran is currently receiving the maximum rating allowed 
under Diagnostic Code 5295 for lumbosacral strain under the 
former rating criteria.  An increased rating is available 
under both the former and current rating criteria for 
ankylosis of the lumbar spine; however, the medical evidence 
has consistently demonstrated that the veteran retains useful 
motion of her low back.  While she has been found to have 
limitation of motion, there is no evidence that the veteran 
experiences ankylosis of the spine, in fact, during her most 
recent VA examination in April 2006, the examiner 
specifically noted that the veteran's lumbar spine was not 
ankylosed.  With respect to the Deluca criteria, while the 
veteran was noted to have range of motion that was limited by 
pain, fatigue, weakness, and lack of endurance at her 
September 2004 VA examination, there was no evidence that 
flare-ups of pain result in a complete loss of useful motion 
of the lumbar spine.  In addition, the most recent VA 
examiner noted in April 2006 that there was no additional 
loss of motion upon repetitive use.   Therefore, even when 
all pertinent disability factors are considered, it is clear 
that the veteran's low back disability does not more nearly 
approximate unfavorable ankylosis of the entire thoracolumbar 
spine and an increased rating is not warranted.

The current criteria also authorize an evaluation in excess 
of 40 percent if there are incapacitating episodes of 
intervertebral disc syndrome requiring bedrest prescribed by 
a physician having a total duration of at least six weeks 
during a twelve month period.  There is no medical evidence 
of record that the veteran was prescribed bedrest by a 
physician totally six weeks within a year-long period.  In 
addition, the veteran specifically stated at her April 2006 
VA examination that she had not experienced any 
incapacitating episodes within the past twelve months.  While 
the Board is sympathetic to the veteran's complaints of low 
back pain, especially during her flare-ups, the medical 
evidence of record does not support an increased rating under 
the former or current rating criteria.

The Board has also considered whether a separate evaluation 
might be warranted on the basis of left lower extremity 
radiculopathy.  While the VA neurological examination report 
from April 2006 contains a notation of "modest sensory 
losses in the feet," the examination itself showed adequate 
vibration in the lower extremities and joint sense that was 
normal in the toes.  These findings do not reflect a 
measurable level of neurological disability are insufficient 
to support a minimal evaluation of 10 percent, for mild 
incomplete paralysis of the sciatic nerve, under Diagnostic 
Code 8520.  A separate evaluation is thus not warranted.

Finally, the Board has considered whether referral for 
consideration of an extra-schedular evaluation is warranted, 
pursuant to 38 C.F.R. § 3.321(b)(1).

In this regard, the Board notes that there have been mixed 
findings as to the degree of interference with employment 
status caused by the low back disorder.  The examiner from 
July 2003 concluded that the veteran was capable of 
performing light exertional duties, but could not stand or 
sit for more than 30 minutes at a time, whereas the examiner 
from September 2004 found the veteran to be unemployable due 
to her back condition, although it was further noted that she 
could do "minimal sedentary household duties."  Most 
recently, in April 2006, the examiner found that the veteran 
would not be able to sit or stand for more than 30 minutes 
and that she would be unable to perform physical labor and 
her ability to perform sedentary labor would be impaired.  In 
terms of daily activities, the low back disability had a 
moderate effect on exercise; mild effects on bathing, 
dressing, and toileting; and no effect on grooming.

On balance, the Board finds this evidence indicates that the 
low back disorder has a notably severe effect on the 
veteran's employability, but given the most recent 
examination findings the Board is unable to conclude that 
substantially gainful employment would be precluded.  A 
finding of severe interference with employability is 
consistent with the assigned 40 percent evaluation, and 
action under 38 C.F.R. § 3.321(b)(1) is not warranted on the 
basis of such interference.

There is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  While the veteran has received 
discectomy and steroid injection treatments on several 
occasions, there is no indication - nor does she appear to 
have suggested - that these treatments have required frequent 
and/or lengthy periods of hospitalization or of convalescence 
thereafter.  38 C.F.R. §§ 4.29, 4.30. 

As such, the Board is not required to remand this matter to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1), which concern the assignment of extra-
schedular evaluations in "exceptional" cases.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 
Vet. App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).

Overall, the evidence does not support an evaluation in 
excess of 40 percent for the veteran's low back disability, 
and her claim for that benefit must be denied.  38 C.F.R. 
§ 4.7.


ORDER

Entitlement to a rating in excess of 40 percent for low back 
disability is denied.




____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


